Interim Decision #2269

MATTER OF GREWAL
In Visa Petition Proceedings
A-20314833

Decided by Regional Commissioner March 18, 1974
A visa petition to accord beneficiary nonimmigrant classification as a fiance
under section 101(a)(15)(K) of the Immigration and Nationality Act, as
amended, is denied since petitioner has not personally met and seen the
beneficiary as required by 8 CFR 214.2(k).
ON BEHALF OF P1m.1014ER: Self-represented

This is an appeal from the decision of the District Director who
denied the petition on the ground that the petitioner had not
personally met and seen the beneficiary prior to filing the petition,
as required by the regulation, 8 CFR 214.2(k).
The facts are not contested. The petitioner is a 23-year-old
native of India and citizen of the United States. She filed the

petition to have Hardarshan Singh Grewal, a 24-year-old native
and citizen of India, accorded status as a fiance under section
101(a)(15)(K) of the Immigration and Nationality Act. She has
never met her fiance. She has alleged that her father, Shamir
Singh Sandhu, was in India in 1973, met Mr. Grewal and his
parents, and arranged the marriage according to Indian custom,
under which meetings of the bride and groom are not permitted
prior to the wedding day.
Section 214(d) of the Act provides the requirement of a petition
for a fiance and empowers the Attorney General to prescribe the

implementing regulations concerning these matters. In S CFR
214.2(k) the Attorney General has prescribed that a petition for a
fiancee or fiance shall not be approved unless the petitioner
satisfactorily establishes that he or she has personally met and
seen the beneficiary prior to filing the petition. In the instant case
the petitioner has not complied with that regulation. Notwithstanding the respect we feel for foreign cultures and social practices, we are bound by law and regulation as applied in the United
States. In view of the foregoing the appeal must be dismissed.
ORDER: It is ordered that the appeal he and the same is hereby
dismissed.
620

